Case 1:18-cv-02254-JEB Document 30-1 Filed 10/18/19 Page 1 of 3




                 Exhibit A
        Case 1:18-cv-02254-JEB Document 30-1 Filed 10/18/19 Page 2 of 3




                                                                              October 9, 2019


By email

Masdar Solar & Wind Cooperatief U.A.            Kingdom of Spain
c/o                                             c/o
Mr. Simon Roderick                              Mr. José Manuel Gutiérrez Delgado
Mr. Yacine Francis                              Ms. María José Ruiz Sánchez
Ms. Marie Stoyanov                              Mr. Pablo Elena Abad
Ms. Naomi Briercliffe                           Mr. Rafael Gil Nievas
Mr. Peter Plachy                                Mr. Alberto Torró Molés
Allen & Overy LLP                               Ms. Elena Oñoro Sainz
11th Floor, Burj Daman Building,                Mr. Mariano Rojo Pérez
Happiness Street                                Ms. Gloria María de la Guardia Limeres
Dubai International Financial Centre            Mr. Juan Antonio Quesada
Dubai                                           Ms. Ana María Rodriguez Esquivias
United Arab Emirates                            Mr. Javier Comerón Herrero
                                                Ms. Eugenia Cediel Bruno
                                                Abogacía General del Estado
                                                Ministry of Justice of the Government of
                                                Spain
                                                c/ Marqués de la Ensenada, 14-16, 2ª planta
                                                28004, Madrid
                                                Spain


             Re: Masdar Solar & Wind Cooperatief U.A. v. Kingdom of Spain
                   (ICSID Case No. ARB/14/1) – Annulment Proceeding

Dear Sirs and Mesdames,

       On behalf of the Secretary-General, I am writing to inform you that on October 9, 2019,
Mr. Makhdoom Ali Khan submitted his resignation in accordance with ICSID Arbitration Rules
8(2) and 53. A letter from Mr. Khan dated October 9, 2019 is attached.

      Pursuant to ICSID Arbitration Rule 11(1), the vacancy resulting from the resignation of
Mr. Khan shall be filled by the same method by which his appointment had been made.
Accordingly, the Chairman of ICSID’s Administrative Council shall make the appointment.

      Pursuant to ICSID Arbitration Rule 10(2), the proceeding is hereby suspended until the
vacancy has been filled.
        Case 1:18-cv-02254-JEB Document 30-1 Filed 10/18/19 Page 3 of 3




                                              Your sincerely,



                                            Paul Jean Le Cannu
                                     Secretary of the ad hoc Committee

cc (by email): ad hoc Committee




                                          2
